EUBANK, Presiding Judge.
Following a plea bargain with the Mari-copa County Attorney, the defendant entered his plea of guilty to a reduced charge of obtaining money by confidence game (A.R.S. § 13-312) and was sentenced to serve not less than two nor more than four years in the Arizona State Prison. On appeal, the defendant has been represented by appointed counsel, who has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).
The question presented by the brief is: “Did the trial court adequately establish on the record that the defendant understood the nature of the charges against him?”
Our review of the record clearly shows that the defendant did understand the nature of the charge against him. The recorded colloquy at the change of plea hearing, the recorded colloquy at the sentencing, and the transcript of the hearing to vacate the judgment demonstrate clearly to this Court that the guilty plea was entered voluntarily and intelligently, with full knowledge of the consequences of the plea and a waiver of all of the constitutional rights involved.
In addition, we have searched the record for fundamental error as required by A.R.S. § 13-1715 and have found none.
The judgment of conviction and sentence are affirmed.
JACOBSON, C. J. Division 1, and HAIRE, J., concur.